Citation Nr: 1429125	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the prostate with urinary incontinence. 

2.  Entitlement to service connection for postoperative scar residuals, claimed as residuals of prostate surgery. 

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K. H. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to June 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon. 

The Veteran testified in March 2013 before the undersigned Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the electronic claims file. 

In November 2013, the Board remanded this matter for further development.  The requested development has been accomplished 


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran did not step foot in the Republic of Vietnam or on Guam during the Vietnam era or that he had service on a ship that served in the inland waterways of the Republic of Vietnam during the Vietnam era.

2.  The Veteran did not have actual exposure to Agent Orange or other herbicide agents during his military service.

3.  The most probative evidence of record shows that the Veteran's adenocarcinoma of the prostate with urinary incontinence is not related to service, including his claimed herbicide exposure, and there is no evidence of a compensable malignant tumor within one year of service separation.

4.  A scar resulting from prostate cancer surgery was not demonstrated during service or until many years later; and there is no competent medical evidence showing a relationship between that disability and active service.  

5.  Erectile dysfunction was not demonstrated during service or until many years later; and there is no competent medical evidence showing a relationship between that disability and active service.  


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the prostate with urinary incontinence was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for postoperative scar residuals, to include as secondary to adenocarcinoma of the prostate, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for erectile dysfunction, to include as secondary to adenocarcinoma of the prostate, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

As it relates to the above claims for service connection, the Board finds that a letter dated in June 2009, before the September 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.

The RO undertook the following development to attempt to verify the Veteran's claims that he was exposed to Agent Orange while serving on the U.S.S. Ouellet in the waters off of the Republic of Vietnam including while on missions in Da Nang Harbor and that he went ashore while stationed in the port of Guam for a 12 hour period.  In July 2009, the RO obtained a statement from the NPRC in which it was reported that they were unable to verify if the Veteran had in-country service but that the claimant had served aboard the U.S.S. Ouellet and it was in the official waters of the Republic of Vietnam from February 15, 1972, to March 2, 1972; March 13, 1972, to May 3, 1972; May 23, 1972, to May 31, 1972; and June 3, 1972, to June 7, 1972, but the record provided no conclusive proof of in-country service.  Also available for review was a history of the U.S.S. Ouellet, which outlined the ships location and activities for 1972.  In March 2014, in conjunction with the November 2013 Board remand, a VA memorandum was prepared outlining all steps that had been taken with regard to attempted verification, with the memorandum concluding that the Veteran's exposure to herbicides could not be conceded.

Given the above actions, the Board finds that VA undertook all needed development in this appeal.  Therefore, the Board finds that VA has no further duty to develop this part of the Veteran's claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Veteran was not provided a VA examination in connection with his claims for service connection for prostate cancer and resulting erectile dysfunction and post-surgical scar residuals.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorder for decades after the Veteran's separation from service, the Board finds the lay statements from the Veteran's regarding a nexus between the current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the Veteran has provided nor has he indicated that that there has been continuity of symptomatology from service.  See 38 U.S.C.A. § 5103A(d); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record found in Virtual VA and VBMS as this is a "paperless appeal".  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection-General Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as a malignant tumor.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's claimed scar residuals and erectile dysfunction are not  "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  
 
In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a malignant tumor, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes, among other things, prostate cancer.  38 C.F.R. § 3.309(e). 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

As to service connection under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

As to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166(May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

Initially, the Board notes that in writings to VA the Veteran did not ever specifically claim that he ever stepped foot in the Republic of Vietnam during his military service.  Moreover, while NPRC confirmed the fact that the Veteran served on the U.S.S. Ouellet and the ship sailed in the waters off of the Republic of Vietnam from approximately February 1972 to June 1972, neither the NPRC or JSRRC were able to confirm that the claimant ever stepped foot in the Republic of Vietnam, that his ship ever docked in the Republic of Vietnam, or that his ship ever sailed in the inland waterways of the Republic of Vietnam during this time. 

The Board also notes that a January 2010 document issued by VA entitled "Compensation and Pension Bulletin" listed the names of vessels that served in the "brown waters" of the Republic of Vietnam and in May 2011, November 2012, and July 2013 VA issued updated lists.  They do not list the Veteran's ship as having served in the "brown waters" of the Republic of Vietnam during the time that he served aboard that ship.  Additionally, the Board finds the official records of the ship's movements as provided by NPRC and JSRRC more probative than any contrary claims by the Veteran that may be found in the record.  See Evans, supra; Owens, supra. 

In summary, despite the Veteran's competent and credible statements regarding his having service on the waters off of the Republic of Vietnam including in Da Nang Harbor, the Board nonetheless finds all of this service was on a deep-water naval vessel in the waters offshore Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  Service aboard a ship, such as the U.S.S. Ouellet, even when it sailed in Da Nang Harbor, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k.  

Regarding the Veteran's assertions of Agent Orange exposure in Guam as a result of going ashore while the ship was docked in Guam, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o), directs that the RO send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity. 

In this regard, the Board notes that in a March 2014 memorandum, the JSRRC coordinator for the AMC indicated that all procedures to obtain information that the Veteran had been exposed to herbicides in Guam had been followed and that all efforts to obtain the needed information had been exhausted and further attempts would be futile.  It was noted that JSRRC had provided a negative response as it related to verification of the Veteran's claimed exposure in Guam.  Therefore, as JSRRC could not corroborate the Veteran's claimed exposure, the claim of herbicide exposure could not be conceded.  

Accordingly, since the Veteran has never claimed and the record does not show that he actually stepped foot in the Republic of Vietnam, as claimed exposure to herbicides in Guam while ashore could not be confirmed, and as his service on the U.S.S. Ouellet was deep-water naval service which does not constitute inland waterway service or qualify as docking to the shore, the Board finds that he is not entitled to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e).  


Adenocarcinoma of the Prostate with Urinary Incontinence

Based upon the above findings, the claim of service connection for adenocarcinoma of the prostate with urinary incontinence must be denied on a presumptive basis as due to Agent Orange exposure. 

The Board will next consider whether the Veteran is entitled to service connection for adenocarcinoma of the prostate with urinary incontinence on a direct basis.  See Combee.

As to service incurrence under 38 C.F.R. § 3.303(a), as noted above, NPRC confirmed the fact that the Veteran served on the U.S.S. Ouellet during the time it sailed in the waters off of the Republic of Vietnam from approximately February 1972 to June 1972.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as the seeing the coast of Vietnam from the ship's deck.  See Davidson.  As to actual Agent Orange/other herbicide exposure, the Board finds that the Veteran is not shown to have the training or expertise to provide competent assertions that Agent Orange or other herbicides drifted over to the ship.  As discussed above, the RO has attempted to verify the claimed exposure and was unable to corroborated the claimed exposure.    

As to having symptoms of or being diagnosed with prostate cancer while on active duty, the Veteran's service treatment records are negative for symptoms of and/or a diagnosis of prostate cancer.  

The Veteran has submitted several statements from individuals who were stationed on Guam, unlike the Veteran, and who indicated that herbicides such as Agent Orange were used while they were stationed there.  However, these statements do not demonstrate that the Veteran was ashore while his ship docked in Guam for refueling nor are these individuals qualified to render any type of medical opinion as to the etiology of the Veteran's adenocarcinoma of the prostate with urinary incontinence and its relationship to his period of service, to include exposure to herbicides.  

As to the medical treatises/government articles submitted showing findings relating to the use of herbicides on Guam, treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514   (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The articles/medical treatises submitted by the appellant are general in nature as opposed to specifically addressing the Veteran's case and are of no probative value.

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran neither had actual exposure to Agent Orange or another herbicide or  symptoms of and/or a diagnosis of adenocarcinoma of the prostate while on active duty.  Therefore, the Board finds that entitlement to service connection for adenocarcinoma of the prostate on in-service incurrence basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the record does not show the Veteran being diagnosed with a malignant tumor in the first post-service year.  In fact, the record does not show his being diagnosed with adenocarcinoma of the prostate until 1999-more than 2 decades after his separation from active duty.  Accordingly, entitlement to service connection for prostate cancer on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty and the first complaints and/or treatment for adenocarcinoma of the prostate with urinary incontinence in 1999 to be compelling evidence against finding continuity.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for more than two decades following his separation from active duty, than the Veteran's any possible claim of onset in service, which the Veteran does not appear to be making.  Therefore, entitlement to service connection for adenocarcinoma of the prostate on the basis of post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(b), 3.309.

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current adenocarcinoma of the prostate and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

As to the claims from the Veteran regarding adenocarcinoma of the prostate being caused by his service to include exposure to herbicides, the Board finds that the diagnosis of adenocarcinoma of the prostate with urinary incontinence may not be made by a lay person because special medical training is required to diagnose it.  See Davidson.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his adenocarcinoma of the prostate with urinary incontinence was caused by service is not competent evidence.  Jandreau. 

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current adenocarcinoma of the prostate and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Therefore, the Board also finds that service connection for adenocarcinoma of the prostate is not warranted based on the initial documentation of the disability after service.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Erectile Dysfunction and Post-Operative Scar Residuals Resulting from Prostate Cancer Surgery

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  Service connection can be granted not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310  (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  In light of the denial of service connection for adenocarcinoma of the prostate, the claim for service connection for a erectile dysfunction and post-operative scar residuals from prostate cancer surgery on a secondary basis is moot and the claim must be denied.  However, service connection on a direct basis must also be considered. 

In the case of the post-operative scar, direct service connection is not warranted as the scar is directly related to the post-service prostate surgery.  Moreover, the Veteran has not claimed any direct relationship between the post-operative scar and service.  

As to erectile dysfunction, service treatment records are silent for complaints, findings, symptoms, or diagnoses pertaining to erectile dysfunction.  Moreover, the Veteran has never reported that he incurred erectile dysfunction during active service, but rather he asserted that his erectile dysfunction was due to his adenocarcinoma of the prostate with urinary incontinence.  

Furthermore, the evidence of record does not contain any competent evidence that shows that any erectile dysfunction is related to service, was incurred in or aggravated by service, or is proximately due to or related to any service-connected disability.  The Veteran, in his lay statements, has related erectile dysfunction disability only to the nonservice-connected adenocarcinoma of the prostate with urinary incontinence and not to service.

Accordingly, the Board finds that the claims for service connection for erectile dysfunction and post-operative scar residuals must be denied.  The Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for adenocarcinoma of the prostate with urinary incontinence is denied. 

Service connection for a scar, claimed as residuals of adenocarcinoma of the prostate surgery, is denied. 

Service connection for erectile dysfunction is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


